WOODLEY, Judge.
The offense is transporting whisky in a dry area; the punishment, 60 days in jail.
It appears from the transcript that appellant has been enlarged upon a recognizance on appeal which omits to state the amount in which he and his sureties are bound.
In the absence of a bond or recognizance on appeal in substantial compliance with the provisions of Arts. 830 and 831, C.C.P., this Court is without jurisdiction to enter any order other than a dismissal of the appeal.
The appeal is dismissed.